EXHIBIT 21 MEDIWARE INFORMATION SYSTEMS, INC. List of Subsidiaries Subsidiary Name State of Incorporation Business Name Digimedics Corporation California Mediware Information Systems, Inc. JAC Computer Services, Ltd. (wholly owned subsidiary of Digimedics Corporation) United Kingdom JAC Computer Services, Ltd Informedics, Inc. Oregon Mediware Information Systems, Inc. Healthcare Automation, Inc Delaware Mediware Information Systems, Inc. Advantage Reimbursement LLC Delaware Advantage Reimbursement LLC Mediware Blood Management LLC Delaware Mediware Information Systems, Inc. Mediware Medication Management LLC Delaware Mediware Information Systems, Inc. Mediware Clinical Management LLC Delaware Mediware Information Systems, Inc.
